Exhibit 10.1

TRUSTEE INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT (the “Agreement”), dated as of October 17, 2012 by and
among RAIT Financial Trust (“RAIT”), a Maryland real estate investment trust,
RAIT General, Inc. (“RGI”), a Maryland corporation, RAIT Limited, Inc. (“RLI”),
a Maryland corporation (RAIT, RGI and RLI are herein sometimes collectively
called “Indemnitors” or individually called an “Indemnitor”), RAIT Partnership,
L.P., a Delaware limited partnership (the “Operating Partnership”) and the
undersigned individual (the “Indemnitee”).

W I T N E S S E T H:

WHEREAS, the Indemnitee has agreed to serve as a trustee (“Trustee”), director
(“Director”) and/or officer (“Officer”) of one or more of RAIT, RGI or RLI; and

WHEREAS, Section 2-418 of the General Corporation Law of the State of Maryland
(as applicable to Maryland real estate investment trusts pursuant to
Section 8-301(15), Title 8, of the Maryland Code) empowers real estate
investment trusts and corporations to indemnify any person who is or was serving
as a trustee, director, officer, employee or agent of the trust or corporation
or any person who, while a trustee, director, officer, employee or agent of the
trust or corporation, is or was serving at its request as a director, officer,
partner, trustee, employee or agent of another corporation, partnership, limited
liability company, association, joint venture, trust or other enterprise (which,
for purposes of this Agreement shall include, without limitation, employee
benefit plans and administrative committees thereof); and

WHEREAS, said Section 2-418 and the Bylaws of each of RAIT, RGI and RLI specify
that the indemnification set forth in said Section 2-418 and in the Bylaws,
respectively, shall not be deemed to limit the right of each of RAIT, RGI and
RLI to indemnify any person against any liability and expenses to the fullest
extent permitted by law, nor shall it be deemed exclusive of any other rights to
which those seeking indemnification may be entitled; and

WHEREAS, RGI and RLI are the general partner and initial limited partner,
respectively, of the Operating Partnership, and are wholly-owned subsidiaries of
RAIT; and

WHEREAS, RAIT has contributed all or substantially all of the proceeds of an
offering of its common shares of beneficial interest to RGI and RLI, and RGI and
RLI have contributed such proceeds to the Operating Partnership.

NOW, THEREFORE, in order to induce the Indemnitee to serve as a Trustee,
Director and/or Officer of one or more of RAIT, RGI or RLI, and in consideration
of his continued service, each of RAIT, RGI and RLI (to the extent the
Indemnitee is a Trustee, Director or Officer of it, or serving as a director,
officer, partner, trustee, employee or agent of any corporation, partnership,
limited liability company, association, joint venture, trust or other
enterprise) hereby agrees to indemnify the Indemnitee as follows:



--------------------------------------------------------------------------------

1. Indemnity. Each Indemnitor (to the extent the Indemnitee is an Officer,
Director or Trustee of it, or serving as a director, officer, partner, trustee,
employee or agent of any corporation, partnership, limited liability company,
association, joint venture, trust or other enterprise) will indemnify, save and
hold harmless the Indemnitee, his executors, administrators or assigns, or, if
the Indemnitee is deceased, his estate, spouse, heirs, executors and
administrators, for any Expenses or Fines (as defined in Section 2 hereof) which
the Indemnitee is or becomes legally obligated to pay in connection with any
Proceeding. As used herein, the term “Proceeding” shall mean any threatened,
pending or completed claim, action, suit or proceeding, including any appeals,
whether brought by or in the right of the Indemnitor or otherwise and whether of
a civil, criminal, administrative or investigative nature, in which the
Indemnitee may be or may have been involved as a party or otherwise, (i) by
reason of the fact that the Indemnitee is or was a Trustee, Director or Officer
of the Indemnitor, (ii) by reason of any actual or alleged error or misstatement
or misleading statement made or suffered by the Indemnitee, (iii) by reason of
any action taken by the Indemnitee or of any inaction on the Indemnitee’s part
while acting as such Trustee, Director or Officer, or (iv) by reason of the fact
that the Indemnitee was serving as a director, officer, partner, trustee,
employee or agent of another corporation, partnership, limited liability
company, association, joint venture, trust or other enterprise; provided that in
each such case the Indemnitee acted in good faith within the course and scope of
the Indemnitee’s duties and in a manner which the Indemnitee reasonably believed
to be in or not opposed to the best interests of the Indemnitor, and, in the
case of a criminal proceeding, in addition the Indemnitee had no reasonable
cause to believe that his act or omission was unlawful.

2. Expenses. As used in this Agreement, the term “Expenses” shall mean all
reasonable expenses incurred by the Indemnitee in connection with the Proceeding
which shall include, without limitation, damages, judgments, fines, penalties,
settlements, costs, attorneys’ fees, disbursements and costs of attachment or
similar bonds, investigations, and any such expenses of establishing a right to
indemnification under this Agreement (the “Expenses”). “Fines” shall include,
without limitation, any excise tax assessed with respect to any employee benefit
plan. Any such Expenses may be paid by the Company in advance of the final
disposition of such action, suit or proceeding.

3. Exclusions. The Indemnitor shall not be liable under this Agreement to pay
any Expenses or Fines in connection with any claim made against the Indemnitee:

(a) to the extent that payment is actually made to the Indemnitee under a valid,
enforceable and collectible insurance policy obtained by an Indemnitor;

(b) in connection with a judicial action by or in the right of the Indemnitor,
in respect of any claim, issue or matter as to which the Indemnitee shall have
been adjudged to be liable to the Indemnitor, unless and only to the extent that
any court in which such action was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, the Indemnitee is fairly and reasonably entitled to indemnity for
such Expenses or Fines as such court shall deem proper;

(c) if it is established by final judgment in a court of law or other final
adjudication, that (i) the act or omission of the Indemnitee was material to the
matter giving rise



--------------------------------------------------------------------------------

to the proceeding and was committed in bad faith or was the result of active and
deliberate dishonesty, (ii) the Indemnitee actually received an improper
personal benefit in money, property or services, or (iii) in the case of any
criminal proceeding, the Indemnitee had reasonable cause to believe that the act
or omission was unlawful;

(d) if it is proved by final judgment in a court of law or other final
adjudication to have been based upon or attributable to the Indemnitee having
gained any personal profit or advantage to which he was not legally entitled;

(e) for a disgorgement of profits made from the purchase and sale by the
Indemnitee of securities pursuant to Section 16(b) of the Securities Exchange
Act of 1934 and amendments thereto or similar provisions of any state statutory
law or common law; or

(f) for any judgment, fine or penalty which the Indemnitor is prohibited by
applicable law from paying as indemnity or for any other reason.

Notwithstanding anything contained herein to the contrary, the Indemnitors
acknowledge that Indemnitee may have certain rights to indemnification and/or
insurance provided by Almanac Realty Investors, LLC or an affiliate thereof (the
“Almanac Parties”) which the Indemnitors, Indemnitee and Almanac Parties intend
to be secondary to the primary obligations of the Indemnitors to indemnify
Indemnitee as provided herein, with the Indemnitors’ acknowledgement and
agreement to the foregoing being a material condition to Indemnitee’s
willingness to serve as a Trustee. In furtherance of the foregoing, the
Indemnitors hereby agree (i) that they are collectively the indemnitor of first
resort (i.e., their obligations to Indemnitee are primary and any obligation of
the Almanac Parties to advance expenses or to provide indemnification for the
same expenses or liabilities incurred by Indemnitee are secondary), (ii) that
they shall be required to advance the full amount of expenses incurred by
Indemnitee and shall be liable for the full amount of all Expenses and Fines as
required by the terms of this Agreement and the organizational documents of the
Indemnitors, without regard to any rights Indemnitee may have against the
Almanac Parties and (iii) that it irrevocably waives, relinquishes and releases
the Almanac Parties from any and all claims against the Almanac Parties for
contribution, subrogation or any other recovery of any kind in respect of the
Almanac Parties or the Almanac Parties’ insurance policies for any matter for
which the Indemnitors have responsibility hereunder. The Indemnitors further
agrees that no advancement or payment by the Almanac Parties on behalf of
Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Indemnitors shall affect the foregoing and the Almanac
Parties shall have a right of contribution and/or be subrogated to the extent of
such advancement or payment to all of the rights of recovery of Indemnitee
against the Indenitors. The Indemnitors and Indemnitee agree that the Almanac
Parties are express third party beneficiaries of this paragraph.

4. Termination of the Proceeding.

(a) The termination of any Proceeding which is covered by this Agreement by
judgment, order or settlement, shall not of itself create a presumption for the
purposes of this Agreement that the Indemnitee did not act in good faith and in
a manner which he reasonably believed to be in or not opposed to the best
interests of the Indemnitor and, with respect to any



--------------------------------------------------------------------------------

criminal action or proceeding, had reasonable cause to believe that his conduct
was unlawful.

(b) The termination of any proceeding by conviction, or by a plea of nolo
contendere or its equivalent, or an entry of an order of probation prior to
judgment, creates a rebuttable presumption that the Indemnitee did not meet the
requisite standard of conduct for good faith or otherwise.

5. Enforcement. If a claim or request under this Agreement is not paid by the
Indemnitor, or on its behalf, within thirty (30) days after a written claim or
request has been received by the Indemnitor, the Indemnitee may at any time
thereafter bring suit against the Indemnitor to recover the unpaid amount of the
claim or request, and if successful in whole or in part, the Indemnitee shall be
entitled to be paid all of the Expenses of prosecuting such suit. The burden of
proving that the Indemnitee is not entitled to indemnification for any reason
shall be upon the Indemnitor.

6. Recoupment. The Indemnitor shall have the right to recoup from the Indemnitee
the amount of any item or items of Expenses theretofore paid by the Indemnitor
pursuant to this Agreement to the extent that such Expenses are not reasonable
in nature or amount; provided, however, that the Indemnitor shall have the
burden of proving such Expenses to be unreasonable.

7. Subrogation. Except as provided in the last paragraph of Section 3, in the
event of payment under this Agreement, the Indemnitor shall be subrogated to the
extent of such payment to all of the rights of recovery of the Indemnitee (other
than against the Almanac Parties), who shall execute all papers required and
shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents necessary to enable the Indemnitor
effectively to bring suit to enforce such rights.

8. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any Proceeding or in defense
of any claim, issue or matter therein, including dismissal without prejudice,
the Indemnitee shall be indemnified against any and all Expenses incurred in
connection therewith.

9. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Indemnitor for some portion of Expenses
or Fines, but not, however, for the total amount thereof, the Indemnitor shall
nevertheless indemnify the Indemnitee for the portion of such Expenses or Fines
to which the Indemnitee is entitled.

10. Indemnification Hereunder Not Exclusive. Nothing herein shall be deemed to
diminish or otherwise restrict the Indemnitee’s right to indemnification under
any provision of the Indemnitor’s Declaration of Trust, Articles of
Incorporation or Bylaws, as the case may be, and amendments thereto, or under
law.

11. Advance of Expenses. Expenses incurred by the Indemnitee in connection with
any Proceeding, except the amount of any settlement, shall be paid by the
Indemnitor in advance upon request of the Indemnitee that the Indemnitor pay
such Expenses. The Indemnitee hereby undertakes to repay to the Indemnitor the
amount of any Expenses theretofore paid by the



--------------------------------------------------------------------------------

Indemnitor to the extent that it is ultimately determined that such Expenses
were not reasonable or that the Indemnitee is not entitled to indemnification.

12. Coverage. The provisions of this Agreement shall apply with respect to the
Indemnitee’s service in those capacities set forth in Section 1 of this
Agreement prior to the date of this Agreement and with respect to all periods of
such service after the date of this Agreement, even though the Indemnitee may
have ceased to serve in any or all of such capacities.

13. Guaranty. The Operating Partnership hereby guarantees, and agrees to be
liable for, the obligations of each Indemnitor hereunder, and each Indemnitor
hereby guarantees, and agrees to be liable for, the obligations of each of the
other Indemnitors hereunder.



--------------------------------------------------------------------------------

14. General Provisions.

14.1 Notice of Claim. The Indemnitee, as a condition precedent to his right to
be indemnified under this Agreement, shall give written notice to the Indemnitor
as soon as practicable of any claim made against him for which will or could be
sought under this Agreement; provided, however that the failure of the
Indemnitee to provide such notice shall not relieve any Indemnitor of its
obligations hereunder except to the extent that such Indemnitor is materially
prejudiced by such failure to give notice. Notice to the Indemnitor shall be
given at its principal office and shall be directed to the Chief Executive
Officer (or, if no one occupies such office, the President), unless the Chief
Executive Officer is the Indemnitee, in which case it shall be directed to the
President (or such other person as the Indemnitor shall designate in writing to
the Indemnitee). Notice shall be deemed duly given when addressed as follows and
(i) when personally delivered, (ii) when transmitted by telecopy, electronic or
digital transmission with receipt confirmed, (iii) one day after delivery to an
overnight air courier guaranteeing next day delivery, or (iv) upon receipt if
sent by certified or registered mail. In each case notice shall be sent to:

 

If to the Indemnitee:   

To Indemnitee’s most recent address in Indemnitor’s books and records.

   If to Indemnitor:   

RAIT Financial Trust

Cira Centre

2929 Arch Street, 17th Floor

Philadelphia, PA 19104

  

Any party may change the address to which notice is to be sent or delivered by
written notice to the other parties.

14.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland without giving effect to
principles of conflicts of law.

14.3 Assignment. This Agreement may not be assigned by any party.

14.4 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same instrument.

14.5 Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.



--------------------------------------------------------------------------------

14.6 Entire Agreement. This Agreement contains the entire agreement and
understanding between the Indemnitors and the Indemnitee with respect to the
indemnification of the Indemnitee by the Indemnitors as contemplated hereby, and
no representations, promises, agreements or understandings, written or oral, not
herein contained shall be of any force or effect. This Agreement shall not be
changed unless in writing and signed by both the Indemnitee and the Indemnitors.

[SIGNATURES CONTAINED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

RAIT FINANCIAL TRUST By:  

/s/ James Sebra

Name:   James Sebra Title:   Chief Financial Officer RAIT LIMITED, INC. By:  

/s/ James Sebra

Name:   James Sebra Title:   Chief Financial Officer RAIT GENERAL, INC. By:  

/s/ James Sebra

Name:   James Sebra Title:   Chief Financial Officer RAIT PARTNERSHIP, L.P. By:
  RAIT General, Inc., General Partner By:  

/s/ James Sebra

Name:   James Sebra Title:   Chief Financial Officer INDEMNITEE:

/s/ Andrew M. Silberstein

Andrew M. Silberstein